Case 1:19-cv-00200-JJM-PAS Document 43 Filed 04/14/20 Page 1 of 2 PageID #: 596




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

 RICHARD FERREIRA
      Plaintiff,

 v.                                                             C.A. No. 1:19-cv-00200-JJM-PAS

 TOWN OF LINCOLN, LINCOLN POLICE
 DEPARTMENT, CHIEF OF POLICE,
 CAPTAIN PHILIP GOULD, DETECTIVE
 LIEUTENANT DANA L. PACKER
 DETECTIVE CHRIS NIGHTINGALE
 DETECTIVE GORMAN, SERGEANT
 JASON BOLDUC, SERGEANT WALTER M.
 PTASZEK, LPD OFFICER STEPHEN
 RODRIGUES, LPD OFFICER JOSEPH ANTERNI,
 LPD OFFICER LEGARE, LPD OFFICER
 KINNIBURGH, LPD OFFICER SEXTON, THE
 RHODE ISLAND STATE POLICE, JAMES
 MANNI, SUPERINTENDENT, (RISP
 DEFENDANTS UNKNOWN),
 JOHN DOES 1-5
      Defendants.

               LINCOLN DEFENDANTS’ OBJECTION TO PLAINTIFF’S
              MOTION FOR ALTERNATIVE DISPUTE RESOLUTION PLAN

        Plaintiff Richard Ferreira (“Plaintiff”) has submitted a filing entitled “Plaintiff’s Motion

 for Alternative Dispute Resolution Plan Ordered by the Court.” See Plaintiff’s Motion for

 Alternative Dispute Resolution Plan, Docket at #40. In this filing, Plaintiff asks the Court to order

 the instant matter into alternative dispute resolution. Id. Plaintiff also attaches an affidavit

 detailing the events that give rise to this matter and the purported reasons that alternative dispute

 resolution is appropriate. See generally Plaintiff’s Affidavit in Support of Motion for Alternative

 Dispute Resolution Plan and Motion for Partial Summary Judgment, Docket at #41.

        It is submitted that alternative dispute resolution is not appropriate at this time. The Lincoln

 Defendants are currently contemplating a dispositive motion, and therefore object to Plaintiff’s
Case 1:19-cv-00200-JJM-PAS Document 43 Filed 04/14/20 Page 2 of 2 PageID #: 597

 Ferreira v. Lincoln
 C.A. No. 1:19-cv-00200-JJM-PAS

 motion. The Lincoln Defendants therefore respectfully request that Plaintiff’s motion for an

 alternative dispute resolution plan be denied, allowing the matter to proceed in a manner that

 allows for a dispositive motion to be filed.


                                                 Defendants,
                                                 By their Attorneys,

                                                 /s/ Marc DeSisto

                                                 /s/ Patrick K. Burns
                                                 Marc DeSisto, Esq. (#2757)
                                                 Patrick K. Burns, Esq. (#10107)
                                                 DeSisto Law LLC
                                                 60 Ship Street
                                                 Providence, RI 02903
                                                 (401) 272-4442
                                                 marc@desistolaw.com
                                                 pburns@desistolaw.com




                                  CERTIFICATION OF SERVICE

       I hereby certify, that on this 14th day of April, 2020, I electronically filed and served this
 document through the electronic filing system upon the following:

         Chrisanne Wyrzykowski (#7565)                   Justin J. Sullivan (#9770)
         cwyrzykowski@riag.ri.gov                        jjsullivan@riag.ri.gov

        I further certify that a true and accurate copy of the within was mailed, postage pre-paid,
        th
 this 14 day of April, 2020, to:

         Richard Ferreira, Pro Se
         PO Box 8000
         Shirley, MA 01464


                                                 /s/ Marc DeSisto




                                                Page 2 of 2
